Citation Nr: 0333020	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for lumbar 
spine disc disease and degenerative joint disease, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased initial evaluation for 
trapezius strain of the left shoulder, post operative, 
currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and from April 1982 to January 2001.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO granted service connection, in part, 
for lumbar spine disc disease, rated as 10 percent disabling 
and for trapezius strain of the left shoulder, rated as 
noncompensable.  The veteran perfected an appeal of the 
assigned ratings.


REMAND

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of Dyment and Bernklau cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the appellant if the 
Board were to proceed to issue a decision at this time, the 
Board concludes a remand is needed for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
It would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claim.  In fact, it would 
be more advantageous to the veteran.  The veteran may waive 
the right to notice and duty to assist required by the VCAA, 
although the record does not reflect that he has done so. 

Evidentiary development

In addition, the Board notes that the medical evidence of 
record is inadequate to properly evaluate the veteran's 
disorders.  First, the veteran has stated that he has 
received treatment at the VA Medical Center (VAMC) in 
Madison, Wisconsin, since his separation from service in 2001 
and that he underwent an operation on his lumbar spine in 
February 2002. Those records have not been associated with 
the claims folder.  Second, a review of the claims folder 
reveals that the veteran was last afforded a VA medical 
examination in November 2000.  Given the amount of time since 
the previous VA examinations and the veteran's complaints of 
an increase in the severity of his symptoms, the Board finds 
that more recent examinations are necessary to properly 
evaluate the severity of his disabilities. 

The Board also notes that during the course of the appeal, 
the rating criteria used to evaluate disorders of the spine 
were revised effective September 23, 2002, and again 
September 26, 2003.  The veteran has not been provided the 
revised criteria, nor has the RO considered the revised 
criteria in determining whether a higher rating is warranted.  
Because the veteran has appealed the ratings assigned with 
the initial grant of service connection, the RO should 
consider the applicability of staged ratings during the time 
period in which his claim and appeal have been pending.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the circumstances, this case is remanded for the 
following:  

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Notify the veteran of what 
evidence is required to substantiate his 
claims; what evidence, if any, the 
veteran is to submit; and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003), as 
well as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  Obtain all records of medical 
treatment pertaining to the veteran from 
the VAMC in Madison, Wisconsin, since 
2001, to include the February 2002 
surgery.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond to the VCAA 
notification letter, schedule the veteran 
for a VA orthopedic examination to 
determine the severity of his service-
connected lumbar spine and left shoulder 
disabilities.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  

The examination should include any 
diagnostic tests or studies, including X-
ray studies, that are deemed necessary 
for an accurate assessment.  The examiner 
should provide range of motion for both 
the shoulder and the lumbar spine, as 
well as information concerning functional 
loss.

4.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
ensure that the VA examination complies 
fully with the above instructions; if it 
does not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, readjudicate the 
veteran's claims.  In particular, 
consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, regarding 
intervertebral disc syndrome.  For the 
period prior to September 23, 2002, the 
increased rating claim should be 
considered only with respect to the 
former criteria for rating intervertebral 
disc syndrome.  See VAOGCPREC 3-2000.  
For the period from September 23, 2002, 
the RO must consider both the former 
rating criteria for the evaluation of 
intervertebral disc syndrome [38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002)], and the 
current schedular criteria for rating 
intervertebral disc syndrome [38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002)], and rate the 
veteran's lumbar spine disability by 
reference to whichever schedular criteria 
is more favorable to him.  Also consider 
the change to the rating criteria for 
rating spine disorders, effective 
September 26, 2003.  Consider whether 
staged ratings are appropriate.  See 
Fenderson, supra.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA and the new rating 
criteria for intervertebral disc syndrome 
and other spine disorders.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.   The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




